Citation Nr: 0616064	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-35 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to re-
open a claim for service connection for back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1971 until 
June 1973 in the Army, from May 1974 until May 1976 in the 
Navy, and from May 1976 until April 1983 in the Army.  This 
appeal arises from a March 2003 rating decision by the San 
Juan, Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs which declined to re-open the 
veteran's claim of entitlement to service connection.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for back condition, and therefore, the claim is 
re-opened.  The issue of entitlement to service connection 
for this disorder is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In April 1984, the RO denied a claim for service 
connection for back condition. The veteran did not appeal 
this decision. 

2.  Evidence received since the April 1984 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1984 RO decision denying service connection for 
back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the April 1984 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for back condition is re-opened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2005). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Re-open the Claim for Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. § 1110 and 
§ 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that links 
a current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be re-opened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence, the claim 
shall be re-opened, and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The veteran contends he is entitled to service connection for 
a back condition.  By an April 1984 rating decision, the RO 
denied the veteran's claim on the basis that the evidence 
failed to demonstrate a current disability.  The evidence of 
record, at that time, consisted of service medical records 
which contained complaints of back pain in 1978 and 1979 but 
no diagnosis of a back disability.  A June 1983 VA exam was 
also of record but failed to find a current back disability.  
The veteran did not appeal the RO's decision.  

The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2005); see also 66 Fed. Reg. 
45620 (August 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be re-opened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of re-opening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in re-opening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

In September 2002, the veteran attempted to re-open his claim 
for service connection by submitting medical records from the 
San Juan VAMC noting degenerative changes in the lumbar 
spine.  Additionally, the veteran submitted a February 2005 
VA opinion stating that the veteran had lumbar spasms and 
degeneration.  This evidence is new and material since it 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  Thus, the claim is re-opened, and the 
appeal is granted to this extent only.

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  To implement the provisions of 
the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005), which have been the subject of various holdings of 
Federal courts.  However, as the disposition herein reached 
is favorable to the veteran to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and 
implementing regulations at this juncture is obviated. 


ORDER

Regarding the issue of entitlement to service connection for 
back condition, as new and material evidence has been 
received, the claim is reopened, and to that extent only, the 
appeal is granted.

REMAND

Having re-opened the veteran's claim for entitlement to 
service connection for a back condition, the underlying issue 
must now be adjudicated.  

Throughout the veteran's period of service, he complained of 
back pain.  Medical evidence submitted by the veteran 
revealed degenerative changes in the lumbar spine as well as 
lumbar spasms.  Therefore, the Board finds that a current VA 
examination is necessary to make a decision on the claim.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the San Juan VAMC since 2004.  All 
records obtained should be associated with the 
claim's folder.

2.  The veteran should be scheduled for a VA 
orthopedic examination regarding any current 
disability of the back.  The RO should forward the 
veteran's claim's file for review, and the examiner 
should clarify the nature of any back disability 
present.  The examiner should determine whether it 
is at least as likely as not (50 percent 
probability or more) that any current back 
disability was initially manifested during service 
or is otherwise related to military service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in the report. 

3.  Following completion of the above, 
readjudicate the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a Supplemental Statement of the Case and 
allow the appellant an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


